DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claimed “monolithic scaffold including a structural shell; an interconnected lattice disposed within the structural shell; wherein the interconnected lattice comprises an array of channels comprising: a plurality of vertical plates; and a plurality of horizontal plates intersecting the plurality of vertical plates” of Claims 1, 12, and 15 appears to have support dating back to the filing of PCT/US2014/050743 on 12 August 2014. Therefore, all limitations directed to the claimed monolithic scaffolds will be given an effective filing date of 12 August 2014. 
Claim Interpretation
Regarding limitations recited in Claims 1, 5, 7, 9, 11, and 15 which are directed to a manner of operating the disclosed adsorptive bed, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Limitations in Claims 1, 5, 9, and 15 regarding “liquid flow” are directed to a material or article worked upon. Limitations in Claims 7 and 11 regarding “feed stream” or “feed end” and “eluent stream” or “eluent end” are directed to a manner of operation. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App & Inter. 1987) that states a “recitation with respect to the manner in which a claimed apparatus 
With regard to Claim 2, “by virtue of an extrusion process” is a product-by-process limitation. MPEP § 2113 states that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. Therefore, the structure implied by the process step of “by virtue of an extrusion process” will be considered when assessing patentability of Claim 1. However, the Applicant should note that “the Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). See MPEP § 2113(II).
With regard to Claim 15, MPEP 2111.02(II) states “the claim preamble must be read in the context of the entire claim. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Therefore, the limitation of “a chromatography system” in the preamble of Claim 15 is not given patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Baksh (US 2008/0148936).
With regard to Claim 1, Baksh discloses a composite structured adsorbent that can include a multi-channel framework (e.g., monolith), the channels of the multi-channel framework containing adsorbent bead particles therein (Abstract). Baksh discloses an adsorptive bed comprising a monolithic scaffold including a structural shell, an interconnected lattice disposed within the structural shell, wherein the interconnected lattice comprises an array of channels comprising a plurality of vertical plates and a plurality of horizontal plates intersecting the plurality of vertical plates ([0018], Figure 2a, Figure 2a shows a composite structured adsorbent with a monolithic scaffold including a 
Baksh discloses that the composite structured adsorbent of the present invention can be used in various industrial applications, for example in pressure swing adsorption or vacuum pressure swing adsorption processes to produce O2 from air (Abstract). However, Baksh is silent to wherein the monolithic scaffold restricts movement of the plurality of adsorptive beads, absorbs tensile stress induced by a hydraulic pressure within the adsorptive bed.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the monolithic scaffold of Baksh restricts movement of the plurality of adsorptive beads, absorbs tensile stress induced by a hydraulic pressure within the adsorptive bed, in order for the composite structured adsorbents to function as designed for use in industrial processes such as pressure swing adsorption or vacuum pressure swing adsorption.
With regard to Claim 2, Baksh discloses that the product of Figure 2a is a honeycomb extrudate ([0036]), which the Examiner interprets as from by virtue of an extrusion process. Therefore, since the structure of the composite structured adsorbent is made by the same process as claimed, the monolith of Baksh comprises wherein the 
With regard to Claim 3, Baksh discloses wherein a cross-section of each of the channels of the array of channels is a regular cross-section (Figure 2a, [0018]).
With regard to Claim 4, Baksh discloses wherein the monolithic scaffold comprises one of plastic, metal, and ceramic ([0036]).
Claims 5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Baksh (US 2008/0148936), as applied to the claims above, in view of Jain (US 6,521,019).
With regard to Claim 5, modified Baksh discloses all the limitations in the claims as set forth above. Baksh discloses in Figure 2a that the monolithic scaffold has a circular circumference (Figure 2a, [0018]). However, modified Baksh is silent to a top planar surface and a bottom planar surface.
Nevertheless, a configuration of a claimed article is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed article is significant. See MPEP § 2144.04(IV)(B).
However, modified Baksh is silent to a peripheral seal bonded to the array of channels.
Jain discloses a method of separating a first gaseous component from a gas mixture into an adsorption zone containing an adsorbent material, wherein the adsorbent material is a monolithic wheel having a plurality of channels throughout (Abstract). Jain discloses that in the case of a circular column, the monolith will be in the 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for a peripheral seal to be bonded to the array of channels of modified Baksh, as taught by Jain, in order to avoid any channeling between the vessel wall and the monolith which may cause separation process under performance.
Finally, the monolith of modified Baksh is capable of supporting flow along a plane of the plurality of horizontal planes.
With regard to Claim 7, modified Baksh discloses all the limitations in the claims as set forth above. Baksh discloses that the adsorptive bed comprises passageways (Figure 2a, [0018]). However, modified Baksh is silent to further comprising an exterior shell and peripheral seals disposed on either end of the monolithic scaffold.
Jain discloses a method of separating a first gaseous component from a gas mixture into an adsorption zone containing an adsorbent material, wherein the adsorbent material is a monolithic wheel having a plurality of channels throughout (Abstract). Jain discloses that an adequate seal should be maintained between the vessel wall (exterior shell) and the monolith (i.e., a peripheral seal) in order to avoid any channeling which may cause separation process under performance (C4/L55-60).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the adsorptive bed of modified Baksh to further comprise an exterior shell and peripheral seals disposed on either end of the monolithic scaffold, as 
While modified Baksh is silent to packing retainers on either end of the monolithic scaffold, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to provide packing retainers on either end of the monolithic scaffold in order to secure the adsorptive bead particles of Baksh inside the monolithic scaffold.
With regard to Claim 11, modified Baksh discloses all the limitations in the claims as set forth above. Baksh discloses wherein the monolithic scaffold further comprises passageways (Figure 2a, [0018]). The Examiner notes that “packing retainer” is not positively recited in the claim.
However, modified Baksh is silent to a peripheral seal.
Jain discloses a method of separating a first gaseous component from a gas mixture into an adsorption zone containing an adsorbent material, wherein the adsorbent material is a monolithic wheel having a plurality of channels throughout (Abstract). Jain discloses that an adequate seal should be maintained between the vessel wall and the monolith (i.e., a peripheral seal) in order to avoid any channeling which may cause separation process under performance (C4/L55-60).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the adsorptive bed of modified Baksh to further comprise a peripheral seal between a vessel wall and the monolith, as taught by Jain, in order to avoid any channeling which may cause separation process under performance.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baksh (US 2008/0148936), as applied to the claims above, in view of Park (US 6,284,705).
With regard to Claim 8, modified Baksh discloses all the limitations in the claims as set forth above. Baksh references Park US 6,284,705 to provide details regarding the manufacture of monoliths of the invention ([0039]). Baksh discloses that the composite structured adsorbent of the present invention can be used in various industrial applications, for example in pressure swing adsorption or vacuum pressure swing adsorption processes to produce O2 from air (Abstract). However, modified Baksh is silent to wherein the monolithic scaffold has a tensile strength greater than 100 psi.
Park discloses an adsorptive monolith made by extruding a mixture of activated carbon, a ceramic forming material, a flux material, and water, drying the extruded monolith, and firing the dried monolith at a temperature and for a time period sufficient to react the ceramic material together and form a ceramic matrix (Abstract). 
Park discloses the manufacture of the adsorptive monolith with desirable strength characteristics and a level of strength sufficient to withstand handling and use as an adsorbent filter (C2/L5-11, C3/L51-52).
As the ability to withstand handling and use as an adsorbent filter is a variable that can be modified, among others, by optimizing the strength of the adsorptive monolith, the precise strength would have been considered a result effective variable by one having ordinary skill in the art at the effective filing date of the invention. As such, without showing unexpected results, the claimed monolithic scaffold having a tensile strength greater than 100 psi cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the effective filing date of the invention would have optimized, by routine experimentation, the tensile strength of the monolithic scaffold of modified Baksh, as taught by Park, to obtain the desired use as an adsorbent filter (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
With regard to Claim 9, since the monolithic scaffold of modified Baksh comprises a tensile strength greater than 100 psi, the monolithic scaffold of modified Baksh is capable of supporting a liquid flow velocity greater than 150 cm/hour. See the instant specification at P24/L2-10.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baksh (US 2008/0148936) in view of Deckman (US 7,959,720).
With regard to Claim 15, Baksh discloses a composite structured adsorbent that can include a multi-channel framework (e.g., monolith), the channels of the multi-channel framework containing adsorbent bead particles therein (Abstract). Baksh discloses an adsorptive bed comprising a monolithic scaffold including a structural shell, 
Baksh discloses that the composite structured adsorbent of the present invention can be used in various industrial applications, for example in pressure swing adsorption or vacuum pressure swing adsorption processes to produce O2 from air (Abstract).
However, Baksh is silent to at least one pump and at least one valve controlling a feed stream and a rapid cycling controller coupled to the at least one pump and at least one valve.
Deckman discloses engineering structured adsorbent contactors for use in pressure swing adsorption and thermal swing adsorption processes (Abstract). Deckman discloses a pressure swing adsorption/rapid cycling pressure swing adsorption (PSA/RCPSA) process for treating a stream containing CO2 and CH4 (Figure 12, C5/L11-13). Deckman discloses the use of the adsorbent vessels with valves and compressors (pumps) to perform the operation (C33/L45-C34/L59). Deckman discloses 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the system of Baksh to comprise at least one pump and at least one valve controlling a feed stream and a rapid cycling controller coupled to the at least one pump and at least one valve, as taught by Deckman, in order to use the composite structured adsorbent of Baksh in a pressure swing adsorption process that uses the adsorbent material significantly more efficiently.
With regard to Claim 16, Baksh discloses a first and second plurality of passageways (Figure 2a, [0018]). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 8 of U.S. Patent No. US 9,599,594 in view of Baksh (US 2008/0148936). 
Although the claims at issue are not identical, they are not patentably distinct with the exception of wherein the interconnected lattice comprises a plurality of vertical plates and a plurality of horizontal plates and the open cells of the interconnected lattice are an array of channels.
However, such monolithic structures containing adsorptive beads in the array of channels are known from at least Baksh (Figure 2a, [0018]) using known methods in the art ([0036]-[0039]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the interconnected lattice in the embodiment of Claim 8 of the ‘594 patent to comprise a plurality of vertical plates and a plurality of horizontal plates and for the open cells of the interconnected lattice to be an array of channels, as taught by Baksh, since such monolithic scaffolds are well known in the art for adsorption processes.
Allowable Subject Matter
Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
With regard to Claim 6, it would not be obvious for the composite structured adsorbent of Baksh to be inserted into a chromatography column since Baksh is directed to use of pressure swing adsorption processes (Abstract). 
Claim 10, Baksh discloses use of adsorptive beads in the 1.0 – 2.0 mm range ([0054]-[0056]) and suggests the use of smaller beads would result in excessive pressure drop. Therefore, it would not be obvious for each of the plurality of adsorptive beads to have a diameter of less than 100 microns, which is an order of magnitude lower than the range prescribed in Baksh.
Claims 12-14 are allowed. The prior art is silent to a chromatographic method to process a liquid flow using an adsorptive bed as claimed in Claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777